 
 
I 
111th CONGRESS
2d Session
H. R. 4924 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mrs. Bachmann introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To allow the Secretary of the Interior to clear a proposed project in the Lower St. Croix Wild and Scenic River, and for other purposes. 
 
 
1.Lower st. croix riverNotwithstanding any other provision of law, including the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), to the extent that funds are made available for this purpose by an Act other than this Act, the Secretary of the Interior shall find consistent with the Wild and Scenic Rivers Act the construction of a four-lane highway bridge over the Lower St. Croix River in accordance with the Section 7 Evaluation issued by the National Park Service in October 2005.   
 
